Exhibit 10.4


FOURTH AMENDED AND RESTATED COMPANY GUARANTEE
AGREEMENT dated as of April 27, 2016 made by DREW INDUSTRIES INCORPORATED, a
Delaware corporation (the “Guarantor”), with and in favor of JPMORGAN CHASE
BANK, N.A., a national association, as agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).
Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 27, 2016 (as amended, supplemented, or modified from time to
time, the “Credit Agreement”) among Lippert Components, Inc., a Delaware
corporation (“Lippert”), each Foreign Borrower party thereto (collectively with
Lippert, the “Borrowers”), the Guarantor, the financial institutions party
thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms used herein as defined terms and not otherwise
defined herein shall have the meanings given thereto in the Credit Agreement.
Reference is further made to the Third Amended and Restated Company Guarantee
Agreement dated as of February 24, 2014 (as thereafter amended from time to time
between the Guarantor and the Administrative Agent, the “Amended and Restated
Company Guarantee”), which instrument the parties agree is being amended and
restated hereby in its entirety.
The Lenders have agreed to make Loans to the Borrowers upon the terms and
subject to the conditions specified in the Credit Agreement. The Guarantor is
the direct owner of all the issued and outstanding Equity Interests of Lippert
and is the indirect owner of all of the issued and outstanding Equity Interests
of each Foreign Borrower. The obligations of the Lenders to make Loans are
conditioned on, among other things, the execution and delivery by the Guarantor
hereunder of a guarantee agreement in the form hereof.
The Lenders or any of them or their respective affiliates may also extend to the
Loan Parties or any of their respective Subsidiaries from time to time Banking
Services Obligations and IR/FX Hedging Obligations.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


Section 1.01    Definitions; Terms. References to this “Agreement” shall be to
this Fourth Amended and Restated Company Guarantee Agreement as amended,
supplemented, or otherwise modified from time to time. The term “Obligations”
shall mean, collectively, the Obligations (as defined in the Credit Agreement).
References to a “guarantor” shall include the Guarantor hereunder, each
“Guarantor” as such term is defined in the Subsidiary Guarantee Agreement, and
any other Person that is a guarantor of any or all of the Obligations, and
references to a “guarantee” shall include this Agreement, the Subsidiary
Guarantee Agreement and any other guarantee of any or all of the Obligations by
any other Person. Notwithstanding the foregoing, “Obligations” shall exclude any
Excluded Swap Obligations.
Section 2.01    Guarantee.
(a)    The Guarantor hereby, unconditionally, absolutely, and irrevocably
guarantees, as a primary obligor and not merely as a surety, the due and
punctual payment and performance in full of the Obligations, in each case
strictly in accordance with the terms thereof. In furtherance of the foregoing
and not in limitation of any other right that any Secured Party may have at law
or in equity against the Guarantor by virtue hereof, the Guarantor agrees that
upon failure of the Borrowers to pay any Obligations when and as the same shall
become due, whether at maturity, by acceleration, on one or more dates on which
prepayment or repayment is required, or otherwise, the Guarantor will, without
any demand or notice whatsoever, forthwith pay or cause to be paid to the
Administrative Agent or such other Secured Party as is designated thereby, in
cash in immediately available funds, an amount equal to the unpaid amount of
such Obligations. The Guarantor further agrees that the Obligations guaranteed
by it hereunder may be increased in amount, extended or renewed, or otherwise
amended or modified in any respect, including, without limitation, as to
principal, scheduled repayment, prepayment, interest, fees, indemnification,
compensation, and in any other respect whatsoever, in whole or in part, without
notice or further assent from it, and that it will remain bound upon this
guarantee in respect of such Obligations as so increased, extended, renewed,
amended or modified. Payments by the Guarantor hereunder may be required on any
number of occasions.
(b)    The Guarantor waives presentation to, demand for payment from and protest
to the Borrowers or any other guarantor, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment. The obligations of the
Guarantor hereunder shall not be affected by (i) the failure of any Secured
Party to assert any claim or demand or to enforce any right or remedy against
any Loan Party or any other Person under the provisions of any Loan Document,
Banking Services document or any other agreement or otherwise; (ii) any
rescission, waiver, forbearance, compromise, acceleration, amendment or
modification of, or any release of any party from any of the terms or provisions
of, this Agreement, any other Loan Document or any Banking Services document,
any Obligation or any other guarantee or any security interest in respect of the
Obligations (including, without limitation, in respect of any other guarantor,
or any Pledgor or Debtor as such terms may be defined in any Security Document);
(iii) any change in respect of any Loan Party, including, without limitation, as
a result of any merger, consolidation, dissolution, liquidation,
recapitalization, or other change of legal form or status, whether or not
permitted under the Loan Documents or any Banking Services document; (iv) the
release, exchange, waiver or foreclosure of any security held by any Secured
Party for any Obligations or the invalidity or non-perfection of any security
interest securing the Obligations or the guarantee hereunder, or any other
defect of any kind pertaining to any Obligations or any guarantee or collateral
security in respect thereof; (v) the failure of any Secured Party to exercise
any right or remedy in respect of any collateral security for any Obligations or
against any Loan Party, or against any other guarantor of any Obligations; or
(vi) the release or substitution of one or more of the Borrowers or any
guarantor; (vii) the failure of any Person to become a guarantor pursuant to any
other Loan Document, whether or not required under the Credit Agreement; or
(viii) any other circumstance that might otherwise, but for this specific
agreement of the Guarantor to the contrary, result in a discharge of or the
exoneration of the Guarantor hereunder other than payment in full of the
Obligations and termination of Commitments, it being the intent of the parties
hereto that the obligations of the Guarantor hereunder shall be absolute and
unconditional under any and all circumstances.
(c)    The Guarantor agrees that this guarantee constitutes a guarantee of
performance and of payment when due and not just of collection, that it is a
primary obligation of the Guarantor, and that the Guarantor waives any right to
require that any resort be had by any Secured Party to any security held for
this guarantee or for payment of any Obligations, or to any balance of any
deposit, account, or credit on the books of any Secured Party in favor of any
Loan Party, or to any other Person or property. To the fullest extent permitted
by law, the Guarantor hereby expressly waives any and all rights or defenses
arising by reason of (i) any “one action” or “anti-deficiency” law that would
otherwise prevent any Secured Party from bringing any action, including any
claim for a deficiency, or exercising any right or remedy (including any right
of set-off) against the Guarantor before or after the commencement or completion
of any foreclosure action or sale of collateral, whether judicially, by exercise
of power of sale or otherwise, or (ii) any other law that in any other way would
otherwise require any election of remedies by any Secured Party.
(d)    No demand hereunder or enforcement hereof against the Guarantor shall
require any demand or enforcement against any other Loan Party or any Subsidiary
thereof.
(e)    The Guarantor agrees that it shall not make a payment on or in respect of
any Indebtedness permitted under Section 6.04(b) of the Credit Agreement (or any
Indebtedness permitted under Section 6.04(d) of the Credit Agreement which
renews, extends, substitutes, refinances or replaces  any such Indebtedness) or
any Guarantee in respect thereof, in each case unless such payment is permitted
under the Prudential Intercreditor Agreement and any other intercreditor
agreement in effect at any time relating to the Obligations.
Section 2.02    No Impairment of Guarantee. The obligations of the Guarantor
hereunder shall remain absolute and unconditional and shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Obligations or of this guarantee (or any portion or
provision thereof or hereof) or otherwise. Without limiting the generality of
the foregoing, the Guarantor specifically agrees that it shall not be discharged
or exonerated, nor shall its obligations hereunder be limited or otherwise
affected by the failure of any Secured Party to exercise any right, remedy,
power, or privilege or to assert any claim or demand or to enforce any remedy
under any Loan Document or any Banking Services document or applicable law,
including, without limitation, any failure by any Secured Party to setoff or
release in whole or in part any balance of any deposit account or credit on its
books in favor of any Loan Party or any Subsidiary thereof, or by any waiver,
consent, extension, indulgence, modification, or other action or inaction in
respect of any thereof, or by any default, failure or delay, willful or
otherwise, in the performance of any Obligations, or by any other act or thing
or omission or delay to do any other act or thing, by any Person, that might in
any manner or to any extent vary the risk of the Guarantor or that might but for
the specific provisions hereof to the contrary otherwise operate as a discharge
or exoneration of the Guarantor, unless and until the Obligations are fully,
finally and indefeasibly paid in cash, the LC Exposure shall have been reduced
to zero and the Revolving Credit Commitments shall have been terminated.
Section 2.03. Security; Waiver. The Guarantor authorizes the Administrative
Agent, the Collateral Agent, and each of the other Secured Parties to (i) take
and hold security for the payment of this guarantee and/or the Obligations and
exchange, enforce, waive and release any such security, (ii) apply such security
and direct the order or manner of sale thereof as they in their sole discretion
may determine and (iii) release or substitute any one or more endorsees, other
guarantors or other obligors or any collateral. The Administrative Agent, the
Collateral Agent, and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
non-judicial sales, or exercise any other right or remedy available to them
against the Borrowers or any guarantor, or any security, without affecting or
impairing in any way the liability of the Guarantor hereunder except to the
extent that the Obligations have been fully, finally and indefeasibly paid in
cash. The Guarantor waives any defense arising out of any such election even
though such election operates to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantor against
the Borrowers or any other guarantor, as the case may be, or any security.
Section 2.04. Continuation and Reinstatement, etc. The Guarantor agrees that the
guarantee hereunder shall continue to be effective or shall be reinstated, as
the case may be, if at any time payment, or any part thereof, in respect of any
Obligation is rescinded or must otherwise be restored by any Secured Party upon
the bankruptcy or reorganization of any Loan Party or any Subsidiary thereof, or
otherwise.
Section 2.05. Subrogation. The Guarantor agrees that throughout the period
referred to in clause (ii) of Section 4.02(a) hereof the Guarantor shall not (i)
exercise, and hereby waives, any rights against the Borrowers and any other
guarantor arising as a result of payment by the Guarantor hereunder, by way of
subrogation, reimbursement, restitution, contribution or otherwise, (ii) prove
any claim in competition with any Secured Party in respect of any payment
hereunder in any bankruptcy, insolvency or reorganization case or proceeding of
any nature, or (iii) have any benefit of or any right to participate in any
collateral security that may be held by any Secured Party for the Obligations.
Section 2.06. Subordination. The payment of any amounts due with respect to any
indebtedness of any Loan Party now or hereafter owed to the Guarantor
(including, without limitation, any such indebtedness arising by way of
subrogation, reimbursement, restitution, contribution or otherwise in respect of
performance by the Guarantor hereunder) is hereby subordinated to the prior
full, final, and indefeasible payment in cash of all Obligations; provided that
payment thereof shall be permitted at any time that no Event of Default has
occurred and is continuing. If, notwithstanding the foregoing sentence, the
Guarantor shall collect, enforce or receive any amounts in respect of such
indebtedness, such amounts shall be collected, enforced and received by the
Guarantor as trustee for the Secured Parties and be paid over to the
Administrative Agent on account of and to be applied against the Obligations,
without affecting in any manner the liability of the Guarantor under the other
provisions of this Agreement.
Section 2.07. Remedies. The Guarantor agrees that, as between the Guarantor and
the Secured Parties, the obligations of the Borrowers under the Credit Agreement
may be declared to be forthwith due and payable as provided in Article VII of
the Credit Agreement (and shall be deemed to have become automatically due and
payable in the circumstances provided in clause (h) or (i) of said Article VII)
for purposes of the guarantee hereunder notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrowers and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrowers) shall forthwith become due and payable by the Guarantor for
purposes hereof. The Guarantor further agrees that, as between the Guarantor and
the Secured Parties, the obligations of the Borrowers under any Banking Services
document may be declared to be forthwith due and payable as provided therein.
Section 2.08. Payment. The Guarantor hereby agrees that any Secured Party, at
its sole option, in the event of a dispute by the Guarantor in the payment of
any moneys due hereunder, shall have the right to proceed under New York CPLR
Section 3213.
Section 2.09. Continuing Guarantee. The guarantee hereunder is a continuing
guarantee, and shall apply to all Obligations whenever arising.
Section 2.10. General Limitations on Guarantee.
(a)    In any action or proceeding involving any state corporate law, or any
state or Federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of the Guarantor under
Section 2.01 hereof would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under said Section 2.01, then, notwithstanding
any other provision hereof to the contrary, the amount of such liability shall,
without any further action by the Guarantor, any Secured Party, or any other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.
(b)    Without limiting Section 2.10(a), to the extent the Guarantor is a
Qualified ECP Guarantor (as hereinafter defined) it hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guarantee or the Subsidiary Guarantee in respect
of Swap Obligations (provided, however, that the Guarantor shall only be liable
under this Section 2.10 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 2.10 or
otherwise under this Guarantee voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of the Guarantor under this Section 2.10 shall remain in full
force and effect until a discharge of the Obligations. The Guarantor intends
that this Section 2.10 constitute, and this Section 2.10 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section la(18)(A)(v)(1) of the Commodity
Exchange Act. “Qualified ECP Guarantor” means, in respect of any Swap
Obligation, the Guarantor to the extent that it has total assets exceeding
$10,000,000 at the time the relevant Guarantee or grant of the relevant security
interest becomes or would become effective with respect to such Swap Obligation
or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(11) of the Commodity
Exchange Act.
Section 2.11. Other Guarantors. This Agreement shall remain the unconditional,
absolute, and irrevocable obligation of the Guarantor regardless of whether any
other Person (i) becomes guarantor in respect of the Obligations (whether or not
the Credit Agreement or any Banking Services document requires that such Person
be or become a guarantor) or (ii) fails to become or ceases to be a guarantor of
the Obligations (whether or not the Credit Agreement or any Banking Services
document requires that such Person be or become a guarantor).
Section 2.12. Information. The Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrowers, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that no Secured Party has or will have
any duty to advise the Guarantor of information regarding such circumstances or
risks.
Section 2.13. Termination. Subject to Section 2.04 hereof, the guarantee granted
hereunder shall terminate automatically without any additional action by any
party hereto when all of the Obligations have been fully, finally and
indefeasibly paid and performed, the Revolving Credit Exposure of each Lender
shall be zero, the LC Exposure shall be zero, the Revolving Credit Commitment of
each Lender shall have terminated, and there are no further Banking Service
Obligations.
Section 3.01. Representation and Warranties. The Guarantor represents and
warrants that all representations and warranties relating to it in the Credit
Agreement are true and correct.
Section 4.01. Amendment; Waiver. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Guarantor therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent with the written consent of the Required Lenders. Any such
waiver, consent or approval shall be effective only in the specific instance and
for the purpose for which given. No notice to or demand on the Guarantor in any
case shall entitle the Guarantor to any other or further notice or demand in the
same, similar or other circumstances. No waiver by any Secured Party of any
breach or default of or by the Guarantor under this Agreement shall be deemed a
waiver of any other previous breach or default or any thereafter occurring.
Section 4.02. Survival; Severability.
(a)    All covenants, agreements, representations and warranties made by the
Guarantor herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document (i) shall be considered to have been relied upon by the Lenders and the
other Secured Parties and shall survive the making by the Lenders of the Loans,
and the execution and delivery to the Lenders of any Notes evidencing such
Loans, regardless of any investigation made by the Secured Parties or on their
behalf, and (ii) shall continue in full force and effect as long as any of the
Obligations is outstanding and unpaid or the LC Exposure does not equal zero and
as long as the Revolving Credit Commitments and the Banking Services Obligations
have not been terminated.
(b)    Any provision of this Agreement that is illegal, invalid or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such illegality, invalidity or unenforceability without invalidating the
remaining provisions hereof or affecting the legality, validity or
enforceability of such provisions in any other jurisdiction. The parties hereto
agree to negotiate in good faith to replace any illegal, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.
Section 4.03. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Loan Party that are contained in this Agreement shall
bind and inure to the benefit of each party hereto and their respective
successors and assigns. No Loan Party may assign or transfer any of its rights
or obligations hereunder except as expressly contemplated by this Agreement or
the other Loan Documents (and any such attempted assignment shall be void).
Section 4.04. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
CHOICE OF, OR CONFLICT OF, LAW PRINCIPLES.
Section 4.05. Headings; Interpretation. The Article and Section headings in this
Agreement are for convenience only and shall not affect the construction hereof.
The rules of interpretation of Section 1.03 of the Credit Agreement shall apply
to this Agreement.
Section 4.06. Notices. Notices, consents and other communications provided for
herein shall (except as otherwise expressly permitted herein) be in writing and
given as provided in Section 9.01 of the Credit Agreement. Communications and
notices to the Guarantor shall be given to it at 3501 County Road 6 East,
Elkhart, Indiana 46514, Attention: David Smith.
Section 4.07. Counterparts. This Agreement may be executed in separate
counterparts (facsimile of any executed counterpart having the same effect as
manual delivery thereof), each of which shall constitute an original, but all of
which, when taken together, shall constitute but one Agreement.
Section 4.08. Right of Setoff. The Guarantor hereby agrees that if an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Guarantor against any of and all the obligations of
the Guarantor now or hereafter existing under this Agreement, any other Loan
Document or Banking Services document held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document or Banking Services document and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender may have.
Section 4.09. Jurisdiction; Consent to Service of Process.
(a)    The Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent, or any
other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement against the Guarantor or its properties in the courts
of any jurisdiction.
(b)    The Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in the
preceding paragraph. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.06. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 4.10. WAIVER OF JURY TRIAL, WAIVER OF SPECIAL DAMAGES. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
THE GUARANTOR WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER FROM THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, ANY LENDER OR ISSUING BANK IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.





IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended and
Restated Company Guarantee Agreement to be duly executed and delivered by their
respective officers as of the day and year first above written.


 
DREW INDUSTRIES INCORPORATED
 
By:
 
 
 
Name: David M. Smith
 
 
Title: Chief Financial Officer
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
By:
 
 
 
Name:
 
 
Title:












